DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed September 8, 2022 has been entered.  Claims 1, 5, 9-11, 14-16, and 18-23 are pending in the present Application.  Examiner acknowledges Applicant’s cancellation of claims 13 and 17, with claims 2-4, 6-8, 12 and 24 being previously cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 14, 15, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over:
Brull et al. (US 2014/0107524) (hereinafter – Brull)
Katnani et al. (US 2017/0281946) (hereinafter – Katnani)
Ali et al. “Stimulus Frequency in the Detection of Neuromuscular Block in Humans”, Brit. J. Anaesth. 1998; 8: 530-5414 (hereinafter – Ali)
Brodard (US 5285781 A) (hereinafter –Brodard).
Re. Claims 1, 15, and 19: Brull teaches a muscular relaxation monitoring device (Paragraph 0007) comprising:
an obtaining unit (Paragraph 0007: device contains memory for receiving outputted data)
configured to obtain a first reaction, a second reaction, a third reaction and a fourth reaction which are the first to fourth stimulation reaction values of four consecutive stimulations of a muscle, respectively (Paragraph 0015: four stimuli which can be output by the device);
a display unit configured to display a display screen (Abstract: “… display unit having a  graphical user interface (GUI)”; and
a control unit configured to generate the display screen (Paragraph 0036: control/visualization unit for generating visual display).
Brull does not teach the invention wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction.
Katnani teaches analogous art in the technology of medical displays (Abstract, Paragraph 0059).   Katnani teaches wherein a display effect of the first reaction and the fourth reaction is different from a display effect of the second reaction and the third reaction (Fig. 13B: display effect of first and fourth bars differ from second and third bars).
It would have been obvious to one having skill in the art before the effective filing date to have modified Brull to include a display effect as taught by Katnani, the motivation being that doing so allows the user and/or medical provider to differentiate the displayed data so that they can more quickly assess and provide care based on the measured and displayed data.
Brull further teaches the invention wherein the control unit is configured to display a chart, wherein a first axis represents time and a second axis represents stimulation reaction values on the display screen, and the control unit is further configured to display the latest first to fourth reactions on the chart in a form of bars, wherein each of the bars is representative of a corresponding stimulation reaction value (Figs. 1, 2A-2C; Paragraph 0044-0045, 0052: four bar graphs represent a magnitude of muscle response, i.e., reaction values, on the vertical axis and time on the horizontal axis, wherein such display is dynamically changing or presenting the current/latest representation of neuromuscular block/reaction data, wherein such stimuli is based on the train of four ratio as described in Paragraph 0040).
	The combination does not teach: 
wherein the control unit is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars, wherein the control unit is configured to display a first set and a second set so as to be distinguishable from each other on the chart, the first set including bars of the history of stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions.
Ali teaches analogous art in the technology of muscle stimulation systems (Abstract).  Ali further teaches the invention wherein the control unit is configured to display a history of stimulation reaction values of four consecutive stimulations on the chart in a form of bars, wherein the control unit is configured to display a first set and a second set so as to be distinguishable from each other on the chart, the first set including bars of the history of stimulation reaction values of four consecutive stimulations, the second set including the latest first to fourth reactions (Figs. 9-12: showing stimulation reactions for four consecutive stimulations in the form of bars; Fig. 9B: each set of four stimulation reaction bars is spaced from the next set so that each individual set is distinguishable from the other set).  
It would have been obvious to one having skill in the art before the effective filing date to have modified the combination to include display features as taught by Ali, the motivation being that doing so allows two sets of information to be visually compared to allow for speed and ease of analysis and determination of differences in responses over time.
The combination does not teach wherein the control unit is further configured to display a stimulation bar indicating that the stimulation is currently performed at a position corresponding to a stimulation timing of four consecutive stimulations on the chart during execution of stimulations of respective times included in four consecutive stimulations.  Brull teaches providing stimulation according to a TOF protocol, but Brull does not explicitly teach displaying a stimulation bar indicating that the stimulation is currently performed at a position corresponding to a stimulation timing of four consecutive stimulations on the chart during execution of stimulations of respective times included in four consecutive stimulations.
Brodard teaches analogous art in the technology of electrical stimulation and display of data thereof (Abstract).  Brodard further teaches the invention configured to display a stimulation bar indicating that the stimulation is currently performed at a position corresponding to a stimulation timing of four consecutive stimulations on the chart during execution of stimulations of respective times included in four consecutive stimulations (Figs. 3-10: graphs of stimulation current applied over time, including series of consecutive bar pulses).
It would have been obvious to one having skill in the art before the effective filing date to have modified the combination to include displaying the TOF stimuli of Brull to be displayed as taught by Brodard, the motivation being that doing so enables functions of the appliance and of the stimulation to be monitored, such as stimulation parameters, length of treatment, form of impulse used, observance (compliance) with the treatment by the patient, etc. (Col. 5, lines 55-67).
Examiner further notes that what is currently claimed may be equally read upon by the citations of pertinent art provided in the Conclusion, as well as known methods of display such as scrolling/panning/moving/sliding/etc. bar charts and windows.  Absent a teaching of criticality or unexpected results of specifically requiring a moving/shifting bar to display magnitude and status of stimuli, providing such a display is an obvious matter of design choice.
Ali further teaches the invention wherein both the first set and the second set are in a single coordinate system defined by the first axis and the second axis, and wherein a distance between a bar of the third reaction included in the first set and the bar of the fourth reaction included in the first set in a direction of the first axis representing time is smaller than a distance between the bar of the fourth reaction included in the first set and the bar of the first reaction included in the second set (Figs. 9-12: showing distances as claimed, i.e., separated sets of four stimulation reactions).
Re. Claim 5: Brull, Katnani, Ali, and Brodard teach the invention according to claim 1.  Brull further teaches the invention wherein the control unit is configured to display information of a stimulation timing of next four consecutive stimulations on the display screen (Figs. 1, 2A-2D: timer 110, as described in Paragraph 0044: timer related to the stimulation protocol).
Re. Claim 10: Brull, Katnani, Ali, and Brodard teach the invention according to claim 1.  Brull further teaches the invention wherein the control unit is configured to display a ratio between the first reaction and the fourth reaction in a numeric value (Paragraph 0042: the device is configured to calculate and display the ratio of the first stimuli and the last stimuli and wherein there are four stimuli).
Re. Claims 14 and 18: Brull, Katnani, Ali, and Brodard teach the invention according to claims 1 and 15.  Brodard further teaches the device wherein the control unit is configured to reduce a height of the stimulation bar, after increasing the height during a period from a start to an end of the stimulation  (Figs. 3-10: the device is capable of producing and monitoring various stimulation patterns, including wherein a height of the stimulation is reduced after the stimulation is increased).  
Examiner notes that the device is claimed to be configured to perform such a display, with no prior recitation of altering stimulation levels to which the stimulation bar is attached.  The height of the stimulation bar is indicative of stimulation parameters applied; thus claims 14 and 18 limit the device to the scope of applying specifically increasing then decreasing stimulation strengths.
Re. Claims 20, 21, and 22: Brull, Katnani, Ali, and Brodard teach the invention according to claims 1, 15, and 19.  Brull further teaches the invention wherein the fourth reaction is a last reaction (Paragraph 0015 describes wherein there are four stimuli and the device outputs the muscle response of each of the stimuli and the fourth reaction of the four stimulus would be the last reaction).
Re. Claim 23: Brull, Katnani, Ali, and Brodard teach the invention according to claim 1.  Ali further teaches the invention wherein the bar of the fourth reaction included in the first set is separately located on the chart from the bar of the first reaction included in the second set (At least Figure 9(B) shows wherein each set of train of four stimulation reaction bars is sufficiently spaced from the next set such that the fourth reaction bar of the first set is separately located on the chart from the first reaction bar of the second set).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over:
Brull et al. (US 2014/0107524) (hereinafter – Brull)
Katnani et al. (US 2017/0281946) (hereinafter – Katnani)
Ali et al. “Stimulus Frequency in the Detection of Neuromuscular Block in Humans”, Brit. J. Anaesth. 1998; 8: 530-5414 (hereinafter – Ali)
Brodard (US 5285781 A) (hereinafter –Brodard)
Kusik et al. (US 20150366502) (hereinafter – Kusik).
Re. Claims 9 and 16: Brull, Katnani, Ali, and Brodard teach the invention according to claims 1 and 15.  Brull further teaches the invention wherein the control unit is configured to display a stimulation timing of next four consecutive stimulations on the chart (Paragraph 0044: the GUI can display a timer related to the stimulation protocol which Paragraph 0015 describes as capable of applying four consecutive stimuli; see rejection of claim 5).  However, the combination does not teach the invention further configured to display a current time by a progress bar extending in parallel to the first axis of the chart.
Kusik teaches analogous art in the technology of displaying information related to physiological parameter measurements (Abstract, Paragraph 0085).  Kusik teaches the invention further configured to display a current time by a progress bar extending in parallel to the first axis of the chart (Fig. 21: a horizontal progress (time) bar that extends in parallel with the bottom axis of the chart of visually displayed information).  
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to display a current time by a progress bar extending in parallel to the first axis of the chart, as taught by Kusik, in order to provide a visual representation of the progressed time and so that a user can match up chart data or information in time with the progress bar to make it easier to read and interpret the display.
Alternatively or additionally, since Brull already teaches providing a timer (Figs. 1-2D: timer 110) to indicate the current time until the next set of stimuli, i.e., stimulation timing, because each individual element and its function are shown in the prior art (Brull: multiple timers, Kusik: a progress bar), albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the progress bad of Kusik for the timer of Brull.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
Brull et al. (US 2014/0107524) (hereinafter – Brull)
Katnani et al. (US 2017/0281946) (hereinafter – Katnani)
Ali et al. “Stimulus Frequency in the Detection of Neuromuscular Block in Humans”, Brit. J. Anaesth. 1998; 8: 530-5414 (hereinafter – Ali)
Brodard (US 5285781 A) (hereinafter –Brodard)
Kurata et al. (US 20020111559 A1) (hereinafter – Kurata).
Re. Claim 11: Brull, Katnani, Ali, and Brodard teach the invention according to claim 10.  Although Brull teaches a graphical representation of each of a plurality of subsequently applied stimuli and ratios derived therefrom (Paragraph 0015), it is not explicit that such a display is numeric.  Solely for the sake of expediting prosecution, Examiner presents the art of Kurata:
Kurata teaches analogous art in the technology of biomedical displays (Abstract).  Kurata further teaches the invention wherein a display effect between a latest and past value are displayed differently (Paragraph 0040; Figs. 5A-5C: previous and current levels displayed with differing font sizes, bars, and position on GUI).
Since Brull assesses both TOF (Paragraph 0039) and tetanic ratios (Paragraph 0042) which require comparison to a previously applied stimuli or series of stimuli, it would have been obvious to one having skill in the art before the effective filing date to have modified the combination to include display of numeric past and present ratios as well as their differences, the motivation being that doing so would allow a user/patient/caregiver to ascertain the effect of stimulation over time and compare present with past effects to more easily and promptly evaluate the results (Paragraph 0040).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stone et al. (US 8401632 B1) -- Fig. 21: continuously obtained histograms, where height indicates magnitude of data; Table 1: stimulation bar and sequence bar are graphical indicators showing present stimulation status and level and the past several stimulation results;
Gharib et al. (US 20150230749 A1) – Fig. 4: stimulation signal over time; Fig. 23: stimulation bar 206 indicating applied stimulation parameters and timing of four pulses, results of four stimuli shown as twitches 1-4 below;
Kamataki et al. (US 20060270943 A1) – Paragraphs 0039-0042; Fig. 4: bar graph indicative of TOF  count over time;
Dlugos (US 2009/0222065 A1) – Figs. 23A, 23B; Paragraph 0151: vertical bar represents magnitude of signal, and horizontal bar represents each signal as it is detected over time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791